El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Contra Héctor Alvarez Manzanet se presentó una denun-cia por alegadamente cometer los delitos menos graves de Per-turbación de la Paz y Acometimiento y Agresión con circuns-tancias agravantes. Un magistrado del Tribunal de Distrito determinó que no existía causa probable para creer que se hu-bieran cometido los delitos imputados y consecuentemente se negó a expedir orden de arresto. Se radicó nueva denuncia, esta vez ante un magistrado del Tribunal Superior, quien hizo una determinación opuesta a la anterior.
El peticionario impugnó mediante moción la determina-ción aludida. Sostiene que la Regla 24 (c) de las de Procedi-miento Criminal, está limitada a los delitos graves. Dispone así la Regla 24 (c):
“ (c) Efectos de la determinación de no haber causa probable. Si, luego de la vista preliminar el magistrado hiciere una de-terminación de que no existe causa probable, el fiscal no podrá presentar acusación alguna. En tal caso o cuando la determi-nación fuere la de que existe causa por un delito inferior al im-putado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.”
No tiene razón el peticionario. Su argumento deja de lado que el principal propósito de la Regla 6 de Procedimiento Criminal, al igual que el de la Regla 23, es determinar la existencia de causa probable.(1) Si bien la Regla 6 no provee una vista de tipo adversativo como la dispuesta por la Regla 28, no por ello deja de ser una vista preliminar en la que el magistrado examina la denuncia e interroga los testigos.
*238El cuerpo de Reglas de Procedimiento Criminal establece un método para determinar causa que se inicia con la Regla 6 y termina con la 24. Nótese que la Regla 6 no está limitada por su texto en su aplicación a delitos menos graves y que en su referencia a la Regla 22(a), todavía sin distinguir entre los delitos graves y menos graves, ordena llevar la persona arrestada ante un magistrado. Una vez el trámite encauzado en la Regla 22 sigue el procedimiento de vista preliminar de la Regía 23, la que si bien se concede sólo en casos graves, no interrumpe la secuencia aplicable a todos los casos que se inician en la Regla 6. De ahí que todavía la Regla 24 en su inciso (a) regula casos misdemeanors que se juzgarán en el Tribunal de Distrito.
Hay un claro terreno común entre las Reglas 6 y 23 de Procedimiento Criminal en cuanto ambas regular la determinación de causa probable, sin la cual no podrá darse curso a la denuncia. La identidad de objetivos induce por analogía el reconocimiento, tanto en los casos graves como en los menos graves, del derecho a someter ¿1 asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior, en sí garantía adicional de pureza y corrección en la total exoneración del acusado sin someterlo a juicio.
Un balance racional entre los intereses del individuo y el Estado no debe otorgar a un solo funcionario la deci-sión única, final e irrevisable de archivar una denuncia por falta de causa probable. La apelación, la revisión y el derecho a acudir a un foro más alto son parte principalísima de nues-tro sistema de enjuiciamiento desde su incepción.

Se anulará el auto expedido y se devolverá el caso a la sala de origen para continuación de procedimientos consistentes con esta opinión.


 Regla 6.
“(a) ... Si de la denuncia y del examen del denunciante o sus testi-gos, si algunos, constare que hay causa probable para creer que se ha cometido el delito por la persona o personas contra quienes se imputa, el magistrado expedirá la orden para el arresto de dichas personas, . . . .”